Citation Nr: 1136180	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-23 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher rating for advanced pigmentary glaucoma, rated as 30 percent from February 11, 2005, as 100 percent from June 18, 2007, as 30 percent from August 1, 2007, and as 60 percent disabling from February 9, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from February 26, 1988, to October 31, 1991.  He had prior active service of 16 years, 2 months, and 22 days, including periods from June 18, 1969, to June 15, 1973, and from February 28, 1979, to March 2, 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO granted the Veteran an increased rating, to 30 percent, for his service-connected advanced pigmentary glaucoma, effective February 11, 2005.  

The Board subsequently remanded the case in August 2009 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to obtain records of the Veteran's grant of benefits from the Social Security Administration (SSA), provide the Veteran with an ophthalmological examination, and then re-adjudicate the claim.  The AOJ obtained the Veteran's SSA records and scheduled him for a VA examination, which was conducted in February 2010.  The Veteran was then provided a new rating decision in April 2011, in which he was assigned a temporary total evaluation from June 18, 2007, to August 1, 2007, for his advanced pigmentary glaucoma.  The April 2011 rating decision also granted the Veteran an increased rating of 60 percent effective February 9, 2010 and awarded him a total disability rating based on unemployability due to service-connected disability (TDIU).  The Veteran was also provided a supplemental statement of the case in June 2011.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

(Because the AOJ has assigned the Veteran a temporary 100 percent evaluation-the highest evaluation available-for his service-connected advanced pigmentary glaucoma for the period from June 18, 2007, to August 1, 2007, the Board will not consider the rating during that period in the analysis conducted below.  References below to the propriety of the rating for the period prior to February 9, 2010, should be taken to mean the period from February 11, 2005 to February 9, 2010, except for the period during which the temporary total rating was in effect.)


FINDINGS OF FACT

1.  For the period prior to February 9, 2010, the Veteran's service-connected advanced pigmentary glaucoma was manifested by an average concentric contraction of the visual field to 33 degrees in the right eye and to 25 degrees in the left eye; corrected visual acuity was no worse than 20/200 in the right eye and 20/50 in the left eye.

2.  From February 9, 2010, the Veteran's service-connected advanced pigmentary glaucoma has been manifested by an average concentric contraction of the visual field to 7 degrees in the right eye and to 19 degrees in the left eye; corrected visual acuity is no worse than 20/200 in the right eye and 20/50 in the left eye.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation higher than 30 percent for the Veteran's service-connected advanced pigmentary glaucoma were not met for the period prior to February 9, 2010.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.7 (2010); 38 C.F.R. § 4.84a, Diagnostic Codes 6076, 6078, 6080 (2008).

2.  The criteria for the assignment of an evaluation higher than 60 percent for the Veteran's service-connected advanced pigmentary glaucoma have not been met for the period from February 9, 2010.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.7 (2010); 38 C.F.R. § 4.84a, Diagnostic Codes 6076, 6078, 6080 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to render a decision has been accomplished.  

In this respect, through March 2005 and August 2009 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the August 2009 notice letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the March 2005 and August 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned March 2005 and August 2009 notice letters.

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the March 2005 and August 2009 notice letters.  

Otherwise, nothing about the evidence or any response to the AOJ's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  Records from the Veteran's treatment from private treatment providers, as well as letters from his private doctors, have been associated with the claims file.  In addition, the Veteran was provided VA ophthalmological examinations in March 2005 and February 2010; reports of those examinations have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiners conducted full ophthalmological examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his appeal.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

In a June 2005 rating decision, the RO granted the Veteran an increased rating of 30 percent for his service-connected advanced pigmentary glaucoma, effective February 11, 2005.  Pursuant to the Board's August 2009 remand, and following a VA examination conducted on February 9, 2010, the agency of original jurisdiction (AOJ) issued a rating decision in April 2011 awarding the Veteran an increased rating of 60 percent for his service-connected advanced pigmentary glaucoma, effective February 9, 2010.  

The RO evaluated the Veteran's advanced pigmentary glaucoma under former Diagnostic Code 6013, which establishes that symptoms should be rated on impairment of visual acuity or field loss.  The RO thus relied on former Diagnostic Codes 6073 and 6078, governing loss of central visual acuity, in assigning the Veteran's disability ratings.  Eye impairment is generally rated on the basis of impairment of central visual acuity.  The best distant vision after the best correction by glasses will be the basis for rating.  38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6063-6079 (2008).  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a.  For example, a 20 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  See 38 C.F.R. § 4.84a.

Visual impairment can also be rated on the basis of loss of field of vision.  38 C.F.R. § 4.76 (2008).  Ratings for impairment of field vision are evaluated under Diagnostic Code 6080 (2008).  To ascertain the correct rating under Diagnostic Code 6080, the average concentric contraction of visual fields must be computed in accordance with 38 C.F.R. § 4.76a.  Under that provision, the extent of contraction of the visual field in each eye is determined by recording the extent of the remaining visual fields in each of eight 45-degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields.  The degrees lost are added together and then subtracted from 500.  The resulting figure is the total remaining degrees of visual field.  That figure is divided by eight to yield the average contraction for rating purposes.  Under Diagnostic Code 6080, concentric contraction of visual field to 5 degrees or less warrants a 100 percent rating for bilateral loss, and a 30 percent rating for unilateral loss, or rate as 5/200 (1.5/60).  Concentric contraction of visual field to 15 degrees but not to 5 degrees warrants a 70 percent rating for bilateral loss, and a 20 percent rating for unilateral loss, or rate as 20/200 (6/60).  Concentric contraction of visual field to 30 degrees but not to 15 degrees warrants a 50 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rate as 20/100 (6/30).  Concentric contraction of visual field to 45 degrees but not to 30 degrees warrants a 30 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rate as 20/70 (6/21).  Concentric contraction of visual field to 60 degrees but not to 45 degrees warrants a 20 percent rating for bilateral loss, and a 10 percent rating for unilateral loss, or rate as 20/50 (6/15).  The concentric contraction ratings require contraction within the stated degrees, temporally; the nasal contraction may be less.  VA rates unilateral loss of temporal half as 10 percent disabling, or rated as 20/70 (6/21); and unilateral loss of nasal half as 10 percent disabling, or as 20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

(While the appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to December 10, 2008, the revised criteria are not for application in his case.)

Relevant medical evidence consists of VA examinations conducted in March 2005 and February 2010, as well as records of private treatment the Veteran has received.  Treatment records from the Veteran's private treatment providers indicate that the Veteran has been seen regularly for treatment of his eye condition.  Routine optometric examinations have found the Veteran's corrected visual acuity to be, for the period prior to February 9, 2010, no worse than 20/200 in the right eye and 20/50 in the left eye, which was found at an August 2008 treatment visit.  For the period from February 9, 2010, the Veteran's corrected visual acuity has been found to be no worse than 20/200 in the right eye and 20/50 in the left eye, which was found at the February 2010 VA examination.  He was also found in May 2004 to have 20/50 corrected visual acuity in both eyes.  

The Veteran has been diagnosed by his private treatment providers with advanced pigmentary glaucoma.  His private physician submitted a letter in January 2005 indicating that the Veteran's corrected visual acuity was 20/50 in the right eye and 20/40 in the left eye, which the examiner stated rendered him legally blind, with visual field constricted to less than 10 degrees in his best-seeing eye.  The Veteran's private physician also submitted a letter in April 2005 indicating that the Veteran's corrected visual acuity was 20/40 in the right eye and 20/25 in the left eye, with a visual field test yielding results of field of vision restriction to 10 degrees in the right eye and to 20 degrees in the left eye.  Goldmann visual field testing was also performed at the April 2005 private examination, which showed that the Veteran had an average concentric contraction of the visual field to 21 degrees in the right eye and to 36 degrees in the left eye.  (The calculations were based on average loss based on eight 45-degree principal meridians.)  

Report of the March 2005 examination reflects that the Veteran complained that his peripheral vision was worsening and that he had been told he was "legally blind."  At that examination, the Veteran's corrected distant visual acuity was found to be 20/60 in the right eye and 20/40 in the left eye.  The examiner diagnosed the Veteran with advanced pigmentary glaucoma with significant visual field defects bilaterally.  Goldmann visual field testing was also performed at the March 2005VA examination, which showed that the Veteran had an average concentric contraction of the visual field to 33 degrees in the right eye and to 25 degrees in the left eye.  

Report of the February 9, 2010, VA examination reflects the Veteran's complaints of worsening vision bilaterally.  His best corrected distant visual acuity was found to be 20/200 in the right eye and 20/50 in the left eye.  The examiner diagnosed the Veteran with pigmentary glaucoma that was continually worsening.  Goldmann visual field testing was also performed at the February 2010 VA examination, reflecting results of an average concentric contraction of the visual field to 7 degrees in the right eye and to 19 degrees in the left eye.  The examiner noted that the Veteran had visual field defects bilaterally.  He also noted that the Goldmann testing showed the Veteran to have only an inferior temporal island on the right, with "split fixation," and severe constriction to within 20 degrees on the left.  

The Veteran has also submitted multiple written statements in support of his claim.  He has stated on multiple occasions that he is unable to work due to his worsening eye disability and that his eyesight has continued to deteriorate over the course of the appeal period.  He has also stated that his private treatment providers have identified him to be "legally blind."

Upon review of the relevant medical evidence, the Board finds that a disability rating higher than 30 percent is not warranted for the Veteran's advanced pigmentary glaucoma for the period prior to February 9, 2010.  In so finding, the Board looks first to the Veteran's impairment of central visual acuity.  The Veteran's best corrected distance vision, based on the examinations of record, is, at worst, 20/200 in the right eye and 20/50 in the left eye, as documented by August 2008 and February 2009 private treatment visits.  Under prior Diagnostic Code 6076, vision of one eye of 20/50 and in the other eye of 20/200 warrants a 30 percent rating.  As the Veteran's best corrected visual acuity has been shown to be no worse than these values, a higher disability rating is not warranted based on impairment of central visual acuity for the period prior to February 9, 2010.

Turning to an analysis of the Veteran's impairment of field vision, the Board finds that a schedular disability rating higher than 30 percent based on impairment of field vision is not warranted for the Veteran's advanced pigmentary glaucoma for the period prior to February 9, 2010.  In so finding, the Board observes that the March 2005 VA examination found the average concentric contraction of the Veteran's field of vision to be to 33 degrees in the right eye and to 25 degrees in the left eye.  Similarly, the April 2005 private evaluation found the average concentric contraction of the Veteran's field of vision to be to 21 degrees in the right eye and to 36 degrees in the left eye.  Under Diagnostic Code 6080, the impairment of field vision can be rated as an equivalent visual acuity.  Using the criteria set forth in that diagnostic code as applied to the March 2005 VA examination, the impairment of field vision in the Veteran's right eye is equivalent to central visual acuity of 20/70, and the impairment of field vision in the Veteran's left eye is equivalent to central visual acuity of 20/100.  Applying the criteria to the results of the April 2005 private evaluation, the impairment of field vision in the Veteran's right eye is equivalent to central visual acuity of 20/100, and the impairment of field vision in the Veteran's left eye is equivalent to central visual acuity of 20/70.  Using these values, and pursuant to Diagnostic Code 6078, the Veteran's impairment of field of vision under either evaluation would warrant a disability rating of 30 percent.  The Board thus concludes that a rating higher than 30 percent is not warranted for the Veteran's service-connected advanced pigmentary glaucoma for the period prior to February 9, 2010.  

For the period from February 9, 2010, upon review of the relevant medical evidence, the Board finds that a disability rating higher than the currently assigned 60 percent is not warranted for the Veteran's advanced pigmentary glaucoma.  In so finding, the Board looks first to the Veteran's impairment of central visual acuity.  The Veteran's best corrected distance vision, based on the examinations of record, is, at worst, 20/200 in the right eye and 20/50 in the left eye.  Under prior Diagnostic Code 6076, vision of one eye of 20/200 and in the other eye of 20/50 warrants a 30 percent rating.  As the Veteran's best corrected visual acuity has been shown to be no worse than these values, a higher disability rating is not warranted based on impairment of central visual acuity.

Turning to an analysis of the Veteran's impairment of field of vision, the Board finds that a schedular disability rating higher than 60 percent based on impairment of field vision is not warranted for the Veteran's advanced pigmentary glaucoma for the period from February 9, 2010.  In so finding, the Board observes that the average concentric contraction of the Veteran's field of vision in the right eye is to 7 degrees and the average concentric contraction of the Veteran's field of vision in the left eye is to 19 degrees.  Under Diagnostic Code 6080, the impairment of field vision can be rated as an equivalent visual acuity.  Using the criteria set forth in that diagnostic code, the impairment of field vision in the Veteran's right eye is equivalent to central visual acuity of 20/200, and the impairment of field vision in the Veteran's left eye is equivalent to central visual acuity of 20/100.  Using these values, and pursuant to Diagnostic Code 6076, the Veteran's impairment of field vision under this alternate analysis would warrant a disability rating of 60 percent.  The Board thus concludes that a rating higher than 60 percent is not warranted for the Veteran's service-connected advanced pigmentary glaucoma for the period from February 9, 2010.  

The Board has also considered, but does not find, that a higher rating is warranted under any other Diagnostic Code at any point during the appeal period.  As there is no evidence suggesting impairment of ocular muscle function, the provisions of Diagnostic Code 6090 are not for application.  Moreover, the evidence does not show that an increase is warranted due to rest requirements or episodic incapacity.  Further, the evidence does not show that there is tuberculosis of the eye, malignant new growths of the eyeball, aphakia, or other diseases of the eye to warrant higher ratings under other diagnostic codes.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6010-6030 (2008).

The Board has considered the Veteran's and his representative's contentions with regard to his claim for higher ratings for his service-connected advanced pigmentary glaucoma.  While the Board does not doubt the sincerity of the Veteran's belief that his disability is more severely disabling than reflected in the assigned rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board also finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant consideration of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of frequent periods of hospitalization, or other evidence that the Veteran's service-connected advanced pigmentary glaucoma has rendered impractical the application of the regular schedular standards.  His symptoms are contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that, for the period prior to February 9, 2010, the Veteran's service-connected advanced pigmentary glaucoma warranted no more than the 30 percent rating already assigned.  For the period from February 9, 2010, the Veteran's advanced pigmentary glaucoma warrants no more than the 60 percent rating currently assigned.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.7 (2010); 38 C.F.R. § 4.84a, Diagnostic Codes 6076, 6080 (2010).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating higher than 30 percent for advanced pigmentary glaucoma for the period prior to February 9, 2010, is denied.  

A rating in excess of 60 percent for advanced pigmentary glaucoma for the period from February 9, 2010, is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


